a *Case 8:18-cv-02869-VMC-CPT Document 303 Filed 05/04/21 Page 1 of 9 PagelD 4934

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

THE HURRY FAMILY REVOCABLE TRUST;
SCOTTSDALE CAPITAL ADVISORS
CORPORATION; and ALPINE SECURITIES
CORPORATION,

Plaintiffs,
v. Case No. 8:18-cv-02869-VMC-CPT
CHRISTOPHER FRANKEL,

Defendant.

CHRISTOPHER L. FRANKEL,

Counter-claimant,
Vv.

CAYMAN SECURITIES CLEARING

AND TRADING LTD; THE HURRY
FAMILY REVOCABLE TRUST;
SCOTTSDALE CAPITAL ADVISORS
CORPORATION; and ALPINE SECURITIES
CORPORATION,

Counter-defendants.
/

DEFENDANT CHRISTOPHER FRANKEL’S SHORT LIST OF TRIAL EXHIBITS!

 

 

Exhibit | Identified | Admitted | Date Description Bates / ID Objections
Number
1, 06/22/2015 | Non-Disclosure and Exhibit 1 to the

Confidentiality Agreement Second Amended
between Frankel, as Recipient, | Complaint

and Scottsdale Capital Advisors | HURRY0001-
Corporation and Alpine HURRYO002
Securities Corporation, as
Disclosers

 

 

 

 

 

 

 

 

 

 

' Defendant may also introduce exhibits from his Full List of Trial Exhibits, dependent upon Plaintiff's
presentation of evidence at trial.
Case 8:18-cv-02869-VMC-CPT Document 303 Filed 05/04/21 Page 2 of 9 PagelD 4935

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit | Identified | Admitted | Date Description Bates / ID Objections
Number
Upon 2. 07/01/2015 | Employee Nondisclosure & Exhibit 2 to the
Computer Use Agreement Second Amended
between Alpine and Scottsdale, | Complaint
as Company, and Frankel, as HURRY0003-
Employee HURRY0005
21. 5/18/2015 | Email RE: nda FRANKEL_0000
4:18:34 PM 31
173. 4/12/2017 | Email re: CME Group is FRANKEL 001]
4:12:40 PM | Launching a Gold-Trading 75
Platform Inspired by Bitcoin
CME built the platform in
partnership with the U.K. Royal
Mint
199, 11/8/2017 | Email RE: Alpine Salary/Bonus FRANKEL_0012
9:13:43 Info Requested at Board 76
AM Meeting
207. 7/31/2018 | Email RE: David Jarvis - Other | FRANKEL_0014
AP R 2 8 2074 10:57:43 House Keeping 22-
APR 2 B 2071 AM FRANKEL _0014
23
220. 10/7/2018 | Email and attachments RE: HURRY 8
APR 2 7 20 21 12:17:21 Consulting Opportunity - FRANKEL 0015
a PM Qualified Plan Spon 02-
FRANKEL 0015
APR \2 7 2021, oo
225, 10/26/2018 | Email RE: Thank You FRANKEL_0022
3:32:53 PM 52
233. 11/8/2018 | Email and attachment re: LOI FRANKEL 0023
4:50:04 PM 13
243. 11/13/2018 | Email and attachment RE: FRANKEL 0023
4:34:17 PM | Trade Blotter 26-
FRANKEL 0023
42
261. 11/29/2018 | Email and attachment RE: LOI | FRANKEL 0023
§:59:33 PM 66-
FRANKEL 0023
71
379. 06/26/13 COR Clearing Microcap and Doc 16-3 Irrelevant -
Unregistered Securities Fed.R.Evid. 402
Correspondent Guidebook Any value
outweighed -
Fed.R.Evid. 403
380. 01/07/19 Hurry’s declaration in Doc 24-1
opposition to bond with Non-
Disclosure Agreement attached
381. 02/01/2019 | Plaintiffs’ Initial Disclosures

 

 

 

 

 

 

 

 

 
‘Case 8:18-cv-02869-VMC-CPT Document 303 Filed 05/04/21 Page 3 of 9 PagelD 4936

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit | Identified | Admitted | Date Description Bates /ID Objections
Number
388. 11/09/18 Susman’s email / letter demand
with Non-Disclosure
Agreement enclosed
389. 11/12/18 Frankel’s email response to Not produced in
demand discovery or
Af R 2 6 202 | previously filed
Hearsay -
AP R Z 6 LUZ ( Fed.R.Evid. 802
390. 11/21/2018 | Plaintiffs’ Initial Complaint Doc 1
391. 02/11/2019 | Plaintiffs’ Motion for Leave to | Doc 34
File Amended Complaint with
Susman Declaration and
Proposed First Amended
Complaint
392. 02/26/2019 | Plaintiffs’ First Amended Doc 37
Complaint
393, 05/10/2019 | Plaintiffs’ Second Amended Doc 61
Complaint
394. 06/03/2019 | Alpine’s amended U-5 charge Any value
against Frankel outweighed -
Fed.R.Evid. 403
Not produced in
discovery or
previously filed
Not produced in
discovery or
previously filed
408. 09/11/2019 N/A Irrelevant -
Fed.R.Evid. 402
Any value
oy : outweighed -
nig and Settle’ Feed 403
Vision, and Rothman Not produced in
> discovery or
previously filed
Hearsay -
Fed.R.Evid. 802
410. 12/19/2018 N/A Irrelevant -
Fed.R.Evid. 402
Any value
Brant declaration in support of outivighed 403
Alpine’s application to SEC to Not produced in
review NSCC’s charges die P
iscovery or
previously filed
Hearsay -
Fed.R-Evid. 802
411. 10/23/2019 | Alpine’s mandamus petition N/A Irrelevant -
requesting Second Circuit to Fed.R.Evid. 402
compel SEC to rule on Alpine’s Any value
application for review of outweighed -
NSCC’s charges, with Fed.R.Evid. 403

 

 

 

 

 

 

 

3

 
‘Case 8:18-cv-02869-VMC-CPT Document 303 Filed 05/04/21 Page 4 of 9 PagelD 4937

 

Exhibit
Number

Identified

Admitted

Date

Description

Bates /ID

Objections

 

supporting submissions and
declarations

Not produced in
discovery or
previously filed
Hearsay -
Fed.R.Evid. 802

 

412.

12/10/18

Alpine’s charges for non-DTC
eligible securities

Irrelevant -
Fed.R.Evid. 402
Any value
outweighed -
Fed.R.Evid. 403
Not produced in
discovery or
previously filed
Hearsay -
Fed.R.Evid. 802

 

413.

12/19/19

Alpine’s Non-DTC Eligible
Securities Policy

Irrelevant -
Fed.R.Evid. 402
Any value
outweighed -
Fed.R-Evid. 403
Not produced in
discovery or
previously filed
Hearsay -
Fed.R.Evid. 802

 

414.

12/10/18

Alpine’s Commission Schedule

Irrelevant -
Fed.R.Evid. 402
Any value
outweighed -
Fed.R.Evid. 403
Not produced in
discovery or
previously filed
Hearsay -
Fed.R.Evid. 802

 

415.

12/19/19

Alpine’s Commission Schedule
(October 2014)

Irrelevant -
Fed.R.Evid. 402
Any value
outweighed -
Fed.R.Evid. 403
Not produced in
discovery or
previously filed
Hearsay -
Fed.R.Evid. 802

 

 

416.

 

 

 

12/10/18

 

Alpine’s schedule of account
and service fees

 

 

Irrelevant -
Fed,R-Evid. 402
Any value
outweighed -
Fed.R.Evid. 403
Not produced in
discovery or
previously filed

 

 
‘Case 8:18-cv-02869-VMC-CPT Document 303 Filed 05/04/21 Page 5 of 9 PagelD 4938

 

Exhibit
Number

Identified

Admitted

Date

Description

Bates / ID

Objections

 

Hearsay -
Fed.R.Evid. 802

 

417.

12/10/18

Alpines interim, unaudited,
financial statement - 3/31/18

Irrelevant -
Fed.R.Evid. 402
Any value
outweighed -
Fed.R.Evid. 403
Not produced in
discovery or
previously filed
Hearsay -
Fed.R.Evid. 802

 

418.

12/19/19

Alpine’s interim, unaudited
financial statement - 3/31/19

Irrelevant -
Fed.R.Evid. 402
Any value
outweighed -
Fed.R.Evid. 403
Not produced in
discovery or
previously filed
Hearsay -
Fed.R.Evid. 802

 

419.

12/10/18

Alpine’s audit — 9/30/18

Irrelevant -
Fed.R.Evid. 402
Any value
outweighed -
Fed.R.Evid. 403
Not produced in
discovery or
previously filed
Hearsay -
Fed.R.Evid. 802

 

420.

12/20/19

Alpine’s audit — 9/30/19

Irrelevant -
Fed.R.Evid. 402
Any value
outweighed -
Fed.R.Evid. 403
Not produced in
discovery or
previously filed
Hearsay -
Fed.R.Evid. 802

 

421.

12/10/18

Alpine Securities — Financial
Statements

Irrelevant -
Fed.R.Evid. 402
Any value
outweighed -
Fed.R.Evid. 403
Not produced in
discovery or
previously filed
Hearsay -
Fed.R.Evid. 802

 

 

422.

 

 

 

12/10/18

 

Alpine Securities — Services

 

 

Irrelevant -

 

 
‘Case 8:18-cv-02869-VMC-CPT Document 303 Filed 05/04/21 Page 6 of 9 PagelD 4939

 

Exhibit
Number

Identified

Admitted

Date

Description

Bates / 1D

Objections

 

Fed.R.Evid. 402
Any value
outweighed -
Fed.R.Evid. 403
Not produced in
discovery or
previously filed
Hearsay -
Fed.R.Evid. 802

 

423.

12/10/18

Alpine Securities —- Home

Irrelevant -
Fed.R.Evid. 402
Any value
outweighed -
Fed.R.Evid. 403
Not produced in
discovery or
previously filed
Hearsay -
Fed.R.Evid. 802

 

424.

12/10/18

Alpine Securities — About Us

Irrelevant -
Fed.R.Evid. 402
Any value
outweighed -
Fed.R.Evid. 403
Not produced in
discovery or
previously filed
Hearsay -
Fed.R.Evid. 802

 

425.

12/10/18

Scottsdale Capital Advisors —
Our Process

Irrelevant -
Fed.R.Evid. 402
Any value
outweighed -
Fed.R.Evid. 403
Not produced in
discovery or
previously filed
Hearsay -
Fed.R.Evid. 802

 

426.

12/10/18

Scottsdale Capital Advisors —
What We Do

Irrelevant -
Fed.R.Evid. 402
Any value
outweighed -
Fed.R.Evid. 403
Not produced in
discovery or
previously filed
Hearsay -
Fed.R.Evid. 802

 

427.

 

 

 

 

12/10/18

 

Scottsdale Capital Advisors —
Home Page

 

 

Trrelevant -
Fed.R.Evid. 402
Any value
outweighed -
Fed.R.Evid. 403

 

 
‘Case 8:18-cv-02869-VMC-CPT Document 303 Filed 05/04/21 Page 7 of 9 PagelD 4940

 

Exhibit
Number

Identified

Admitted

Date

Description

Bates /ID

Objections

 

Not produced in
discovery or
previously filed
Hearsay -
Fed.R.Evid. 802

 

428.

12/20/19

Scottsdale’s audit — 6/30/18

Irrelevant -
Fed.R.Evid. 402
Any value
outweighed -
Fed.R.Evid. 403
Not produced in
discovery or
previously filed
Hearsay -
Fed.R.Evid. 802

 

429.

12/19/19

Scottsdale Capital Advisors -
Disclosures

Irrelevant -
Fed.R.Evid. 402
Any value
outweighed -
Fed.R.Evid. 403
Not produced in
discovery or
previously filed
Hearsay -
Fed.R.Evid. 802

 

430.

12/19/19

Scottsdale’s fee schedule —
123/19

Irrelevant -
Fed.R.Evid. 402
Any value
outweighed -
Fed.R.Evid. 403
Not produced in
discovery or
previously filed
Hearsay -
Fed.R.Evid. 802

 

431.

01/16/19

PowerUp Lending - Home

Irrelevant -
Fed.R.Evid. 402
Any value
outweighed -
Fed.R.Evid. 403
Not produced in
discovery or
previously filed
Hearsay -
Fed.R.Evid. 802

 

432.

 

 

 

 

01/16/19

 

PowerUp - About Us

 

 

Irrelevant -
Fed.R.Evid. 402
Any value
outweighed -
Fed.R.Evid. 403
Not produced in
discovery or
previously filed

 

 
*Case 8:18-cv-02869-VMC-CPT Document 303 Filed 05/04/21 Page 8 of 9 PagelD 4941

 

Exhibit
Number

Identified

Admitted

Date

Description

Bates /ID

Objections

 

Hearsay -
Fed.R.Evid. 802

 

433.

01/16/19

PowerUp Lending - Referral
Network

Irrelevant -
Fed.R.Evid. 402
Any value
outweighed -
Fed.R.Evid. 403
Not produced in
discovery or
previously filed
Hearsay -
Fed.R.Evid. 802

 

434.

O/16/19

PowerUp Lending - Our Loans

Irrelevant -
Fed.R.Evid. 402
Any value
outweighed -
Fed.R.Evid. 403
Not produced in
discovery or
previously filed
Hearsay -
Fed.R.Evid. 802

 

435.

01/16/19

PowerUp Lending - Buzzfile

Irrelevant -
Fed.R.Evid. 402
Any value
outweighed -
Fed.R.Evid. 403
Not produced in
discovery or
previously filed
Hearsay -
Fed.R.Evid. 802

 

436.

01/16/19

Asher Enterprises - Bloomberg

Irrelevant -
Fed.R.Evid. 402
Any value
outweighed -
Fed.R.Evid. 403
Not produced in
discovery or
previously filed
Hearsay -
Fed.R.Evid. 802

 

437.

 

 

 

 

01/16/19

 

Asher Enterprises - Crunchbase

 

 

Irrelevant -
Fed.R.Evid. 402
Any value
outweighed -
Fed.R.Evid. 403
Not produced in
discovery or
previously filed
Hearsay -
Fed.R.Evid. 802

 

 
- Case 8:18-cv-02869-VMC-CPT Document 303 Filed 05/04/21 Page 9 of 9 PagelD 4942

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit | Identified | Admitted | Date Description Bates /ID Objections
Number
438. 01/16/19 Asher Enterprises - Top Irrelevant -
Holdings Fed.R.Evid. 402
Any value
outweighed -
Fed.R.Evid. 403
Not produced in
discovery or
previously filed
Hearsay -
Fed.R.Evid. 802
439. 01/16/19 Asher Enterprises Obtains Irrelevant -
Judgment Against Platinum Fed.R.Evid. 402
Studios Any value
outweighed -
Fed.R.Evid. 403
Not produced in
discovery or
previously filed
Hearsay -
Fed.R.Evid. 802
465. Certified copy James Kelly's
DUI felony conviction - 9 5
2006
466. James Kelly's DUI citation - 1 8
2006
467. DUI complaint arrest affidavit
against James Kelly - 1 8 06
468. OTC Markets - Securities
traded by Alpine
470. All Documents of which court
has taken judicial notice
Email
Md. | 4-29-21] 4-28-21

 

 

 
